Citation Nr: 1810567	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-34 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1965 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2017, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to TDIU, primarily due to his service-connected PTSD.  In October 2012, a VA clinician submitted a statement indicating that the Veteran is "100 percent unemployable and is unable to maintain stable gainful employment to include sedentary due to service connected disability."  This opinion was not supported with clinical rationale and thus is not sufficient to grant the claim.

However, the Veteran testified during his August 2017 Board Hearing that his PTSD has worsened in severity since his last VA examination in August 2012, more than 5 years ago.  At his hearing, the Veteran indicated that in the past, he had received mental health treatment from Dr. N., a private clinician.  Treatment records from Dr. N. are not in the claims file.  Also, the available VA records are only current as of August 2014.

On remand, the Veteran is asked to identify or provide any outstanding records from Dr. N. that not already associated with the claims file.  Also, updated VA treatment records should be secured as well as commentary from an appropriate clinician regarding the Veteran's ability to function in an occupational environment in light of his PTSD symptomatology.    

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide authorization for any additional records from Dr. N., the private clinician who treated his PTSD, which have not already been submitted.  Associate any records obtained with the claims file.

2.  Obtain updated VA treatment records since August 2014.  

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD and specifically its impact on his ability to function in an occupational environment.  The claims file should be made available to and reviewed by the examiner.  All necessary tests should be performed and all findings should be reported in detail.

The examiner is to provide commentary on the effects of his service-connected PTSD on his ability to function in an occupational environment.  A complete rationale shall be given for all opinions and conclusions expressed.

4.  Then, after completing any additional development deemed necessary as a result of this remand, readjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond before returning the case to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




